Title: Account of Cash Received as Delegate in Congress, [December 1779–12 July 1782]
From: Madison, James
To: 


        § Account of Cash Received as Delegate in Congress. December 1779–12 July 1782. Records the cash receipts that make up the debit columns of JM’s expense accounts as a delegate in Congress, which he submitted to the Commonwealth of Virginia (for the accounts, see PJM, 2:97, 252, 3:38, 163, 264, 334, 4:109), and the receipts noted in his letter to the Virginia Auditors of Public Accounts, 20 Aug. 1782 (PJM, 5:72, 73 n. 3).
      